DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I (claims 1-4) in the reply filed on July 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bando (FR 2 660 212 and its English translated Description and Claims) (with Adams et al (US 2003/0190336 A1, which is being cited here merely to support the Examiner’s assertion that carboxyvinyl polymers are sold under the trademark of Carbopol, such as Carbopoly Ultrez 10, Carbopol ETD2020, Carbopol 1382, Carbopol 1342 and Pemulen TR-1; and “Campaign for Safe Cosmetics” (internet article obtained from the website https://www.safecosmetics.org/get-the-facts/chemicals-of-concern/fragrance/), which is .
Bando teaches (claim 1) a process for preparing an emulsion, wherein the process comprises the steps of (i) encapsulating an oily component in multiple capsules, the capsule wall being formed from a mixture of agar, a capsule destroying agent and purified water; (ii) filling a container with the encapsulated oily component and an aqueous component, the capsules floating in the aqueous component; and (iii) applying pressure to a portion of the capsules and the aqueous component to rupture the capsules and cause the oily component to exit the ruptured capsules to mix with the aqueous component to form an emulsion, the ruptured capsules being simultaneously disintegrated into fine particles by the release agent.  Bando teaches (see lines 239-252 on gp.6-7) that the main material for the capsule wall is agar and that the encapsulated oily component contains jojoba oil, squalene and fragrances.  The aqueous dispersion medium contains carboxyvinyl polymer (a thickening agent), concentrated glycerin (instant low molecular polyol), dipropylene glycol (instant low molecular polyol) and biohyaluronic acid (instant polysaccharide).  
With respect to instant (meth)acrylic polymer, as stated above, Bando’s aqueous dispersion medium contains carboxyvinyl polymer (as a thickening agent).  As evidenced by Adams et al ([0142]), carboxyvinyl polymers are sold (by the B.F. Goodrich Company) under the trademark of Carbopol, such as Carbopoly Ultrez 10, Carbopol ETD2020, Carbopol 1382, Carbopol 1342 and Pemulen TR-1 (those materials are examples of instant (meth)acrylic polymer – see present specification, [0042]).  instant (meth)acrylic polymer.  Therefore, Bando meets instant claim 1.  
With respect to claim 3, Bando teaches (see lines 115-118 on pg.3) that the capsules float in the upper part of the aqueous dispersion medium.  This implies that the specific gravity of the capsules is less than that of the aqueous medium.  Thus, Bando meets instant claim 3.
With respect to instant claim 4, since Bando teaches instant capsules of claims 1 and 3, it is the Examiner’s position that Bando’s capsules would inherently separate out from the aqueous medium when housed in a container, and shaking the container would allow the capsule to be in a dispersed state in the aqueous medium until the cosmetic is applied, as recited in claim 4.  Thus, Bando meets instant claim 4.
With respect to instant claim 2, as discussed above, Bando teaches that its encapsulated oily component contains jojoba oil, squalene and fragrances.  Although Bando is silent as to instant colorant, it is known in the art that in addition to “scent” chemicals that create the fragrance, fragrances usually contain dyes, as evidenced by the internet article “Campaign for Safe Cosmetics”.  Since Bando’s oily component contains fragrance, it is the Examiner’s position that the fragrance contained in the oily component impliedly contains a colorant.  Thus, Bando teaches instant claim 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 31, 2021